United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF THE ARMY,
INSTALLATION MANAGEMENT AGENCY,
Fort Carson, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1264
Issued: September 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 11, 2007 appellant filed a timely appeal from the March 21, 2007 decision of
the Office of Workers’ Compensation Programs denying his traumatic injury claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of duty on April 8, 2006 as alleged.
FACTUAL HISTORY
On January 30, 2007 appellant, a 50-year-old material maintenance management
specialist, filed a traumatic injury claim, Form CA-1, alleging that he injured his lower back
while lifting a table as part of a quarters move in Mosul, Iraq, on April 8, 2006.

On February 16, 2007 the Office notified appellant that he had not submitted adequate
medical information to establish his claim. It requested that he provide a report from a
physician.
Appellant submitted a record of medical care provided by Captain Minnie Dougherty, a
physician’s assistant, dated April 10, 2006. Captain Dougherty reported that appellant
experienced pain in his lower back after moving furniture. A medic, Adriene Jessee, stated that
appellant’s pain began two days earlier when he heard a pop in his back while moving furniture.
Captain Dougherty stated that appellant had a history of upper back pain related to an automobile
accident that occurred in the early 1990s but no history of lower back pain. On examination, she
found that appellant had a decreased range of motion secondary to pain and that he had a muscle
spasm on the left side that was very tender to palpitation. Captain Dougherty stated that the
examination was limited because of appellant’s pain and that she “consulted with Dr. Reed for
possible manipulation.” She diagnosed lower back sprain, provided medicine, recommended
stretches and released him to work without limitations. Appellant’s supervisor, Richard
Chumbley, confirmed that appellant hurt his back while moving a table, but reported that he lost
no time from work following the employment incident.
By decision dated March 21, 2007, the Office denied appellant’s claim on the grounds
that he had not established that he had sustained an injury in the performance of duty. The
Office found that the April 8, 2006 incident of moving furniture occurred as alleged, but that
appellant had not provided adequate medical evidence to establish a diagnosis connected to the
incident. The Office stated that it had received only a diagnosis from a physical therapist,1 which
was insufficient to establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act; that the claim was
filed within the applicable time limitation; that an injury was sustained while in the performance
of duty; and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.3
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must first determine whether “fact of injury” has been
established. “Fact of injury” consists of two components that must be considered in conjunction
with one another. The first component is whether the employee actually experienced the
employment incident that is alleged to have occurred. The second component is whether the

1

It appears that the Office interpreted the designation of Captain Dougherty’s rank, CPT, as “Certified Physical
Therapists.”
2

5 U.S.C. §§ 8101-8193.

3

Caroline Thomas, 51 ECAB 451 (2000); Elaine Pendleton, 40 ECAB 1143 (1989).

2

incident caused a personal injury and, generally, this can be established only by medical
evidence.4
When determining whether the implicated employment factors caused the claimant’s
diagnosed condition, the Office generally relies on the rationalized medical opinion of a
physician.5 To be rationalized, the opinion must be based on a complete factual and medical
background of the claimant,6 and must be one of reasonable medical certainty,7 explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.8
ANALYSIS
The Office has accepted that appellant was moving a table on April 8, 2006 in the
performance of his federal duties. Therefore, the issue is whether appellant has established that
he sustained an injury as a result of that incident.
The only medical evidence in the record is a treatment report prepared by a physician’s
assistant, Captain Dougherty, who stated that she consulted with a Dr. Reed about appellant’s
condition, but the record contains no diagnosis from Dr. Reed or any other physician. The Board
has held that the opinions of physicians’ assistants have no probative value on medical questions
because a physician’s assistant is not a “physician” as defined under the Act.9
Because appellant has submitted no probative medical evidence, the Board finds that he
has not met his burden of proof in establishing that he sustained an injury causally related to the
accepted employment incident of April 8, 2006.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on April 8, 2006 as alleged.

4

Ellen L. Noble, 55 ECAB 530 (2004).

5

Conrad Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

6

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

7

John W. Montoya, 54 ECAB 306 (2003).

8

Judy C. Rogers, 54 ECAB 693 (2003).

9

5 U.S.C. § 8101(2); see also Ricky S. Storms, 52 ECAB 349 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 21, 2007 is affirmed.
Issued: September 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

